              Case 3:20-cv-03426-JD Document 134 Filed 08/31/21 Page 1 of 4




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                               SAN FRANCISCO DIVISION

 8
                                                    Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                  PLAINTIFF’S EMERGENCY
            Plaintiff,                              MOTION FOR ORDER TO
11                                                  PRESERVE EVIDENCE
                    v.
12                                                  Judge: Hon. James Donato
13      OMAR QAZI, SMICK ENTERPRISES, INC.,         Complaint Filed: May 20, 2020
        ELON MUSK, and TESLA, INC.,                 4AC Filed: August 13, 2021
14
            Defendants.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S EMERGENCY MOTION FOR                                   3:20-cv-03426-JD
     ORDER TO PRESERVE EVIDENCE
               Case 3:20-cv-03426-JD Document 134 Filed 08/31/21 Page 2 of 4




 1   I.     INTRODUCTION
 2          Defendant Omar Qazi has decided to sell his car, a 2018 Tesla Model 3, VIN
 3   5YJ3E1EA5JF013920 (the “Vehicle”). While Plaintiff would typically have no interest in what
 4   Defendant Qazi decides to do with his personal property, the Vehicle both is evidence and
 5   contains evidence material to this litigation. The Vehicle is currently being auctioned on-line at
 6   https://carsandbids.com/auctions/rNdqRzbk/2018-tesla-model-3-long-range with the auction set
 7   to conclude on Wednesday, September 1, 2021 at 1:20 P.M. Pacific Time. As of the filing of
 8   this motion, there have been eight bids for the Vehicle.
 9   II.    STATEMENT OF ISSUES
10          At issue in this motion is whether or not Defendant Qazi should be ordered to halt any
11   sale of the Vehicle until such time as discovery is complete or this litigation has terminated.
12   III.   FACTUAL BACKGROUND
13          The initial Complaint in this case was filed on May 20, 2020. Four subsequent amended
14   complaints were filed thereafter, the most recent being the Fourth Amended Complaint (“4AC”)
15   on August 13, 2021. ECF No. 131. The Court entered a scheduling order regarding motions to
16   dismiss the Fourth Amended Complaint on August 26, 2021. ECF No. 133. No responsive
17   pleadings have yet been filed.
18   IV.    ARGUMENT
19          “The duty to preserve material evidence arises not only during litigation but also extends
20   to that period before the litigation when a party reasonably should know that the evidence may
21   be relevant to anticipated litigation. Kronisch v. United States, 150 F.3d 112, 126 (2d
22   Cir.1998).” Silvestri v. General Motors Corp., 271 F. 3d 583 (4th Cir. 2001). “District courts
23   throughout the Ninth Circuit have repeatedly held that where a party should reasonably know
24   that evidence is potentially relevant to anticipated litigation, that party is under the obligation to
25
26
27
28

      PLAINTIFF’S EMERGENCY MOTION FOR                 1                                   3:20-cv-03426-JD
      ORDER TO PRESERVE EVIDENCE
                Case 3:20-cv-03426-JD Document 134 Filed 08/31/21 Page 3 of 4




 1   preserve that evidence. (citations omitted)” Apple Inc. v. Samsung Electronics Co., Ltd., 881 F.
 2   Supp. 2d 1132, 1137, n. 22 (N.D. Cal 2012).1
 3            Aside from being signed by Elon Musk, as noted in 4AC ¶ 151(k), Defendant Qazi’s
 4   Tesla vehicle contains a great deal of digital information that is indisputably material to this
 5   litigation insofar as it relates to Defendant Qazi’s work as a ostensible and/or actual agent of
 6   Defendants Tesla and Musk. As generally described in 4AC ¶ 151, the Vehicle likely contains
 7   records of:
 8            a) Defendant Qazi’s navigation and travel to the offices and other facilities of Defendant
 9                 Tesla;
10            b) Defendant Qazi’s navigation and travel to the offices and other facilities of other
11                 Musk companies, e.g. SpaceX;
12            c) Defendant Qazi’s navigation and travel to the home(s) of Defendant Musk;
13            d) contractual data and timestamps relevant to Defendant Qazi’s testing of Tesla “Full-
14                 Self Driving” (“FSD”) beta software;
15            e) “Autopilot” disengagement (autonomous software failure) data relevant to Defendant
16                 Qazi’s public claims on social media about Autopilot and Defendant Tesla’s claims to
17                 investors and regulators about Autopilot;
18            f) FSD disengagement data relevant to Defendant Qazi’s public claims on social media
19                 about FSD and Defendant Tesla’s claims to investors and regulators about FSD;
20            g) telephone calls and possibly text messages with Defendant Musk and other
21                 representatives of Defendant Tesla;
22            If and when Defendant Qazi sells the Vehicle, all of this data is virtually guaranteed to be
23   lost. Defendant Qazi or any new owner is likely to reset the Vehicle to factory default settings,
24   and it is not clear that any or all of this data, with the exception of call and text message logs, is
25   retained by any other party or storage device. Even so, Plaintiff does not believe that given past
26
27   1
      Plaintiff first sent Defendant Qazi a Notice of Intent to Sue and Evidence Preservation Notice
28   on October 9, 2019 via e-mail. He responded with internet slang for “laughing out loud.”

         PLAINTIFF’S EMERGENCY MOTION FOR                2                                 3:20-cv-03426-JD
         ORDER TO PRESERVE EVIDENCE
               Case 3:20-cv-03426-JD Document 134 Filed 08/31/21 Page 4 of 4




 1   conduct Defendant Qazi can be trusted to have properly retained any evidence stored on his
 2   personal iPhone.
 3          As described in the attached Declaration of Aaron Greenspan, Plaintiff contacted counsel
 4   for Defendant Qazi regarding this issue on August 29, 2021 at 11:49 A.M. upon learning of the
 5   auction. While Defendant Qazi did subsequently post screenshots of Plaintiff’s e-mail message
 6   to counsel on his @WholeMarsBlog Twitter account, as is his apparent custom, counsel did not
 7   respond. Defendant Qazi, however, did respond, writing, “You’re going down Aaron             ” and
 8   calling Plaintiff a “weasel.” From this response, Plaintiff ascertained that Defendant Qazi
 9   continues to intend to destroy evidence.
10          To the best of Plaintiff’s knowledge, there is no publicly known method for any Tesla
11   owner to back up or access all of the data stored on a Tesla Model 3. If Defendant Tesla is
12   willing to provide the expertise necessary to do so along with the data itself to Plaintiff prior to
13   the Vehicle’s sale, e.g. in the next 24 hours, then the Vehicle sale may proceed. This seems
14   unlikely to occur if it is even feasible. Therefore, for the time being, Defendant Qazi must
15   preserve all evidence pertaining to this litigation, including his Vehicle.
16   V.     CONCLUSION
17          Plaintiff has already reminded Defendant Qazi of his obligation to preserve evidence and
18   has attempted to discuss these matters with counsel, to no avail. Plaintiff therefore requests that
19   the Court enter an Order requiring Defendant Qazi to halt the sale of his Vehicle until further
20   order of the Court.
21
22   Dated: August 31, 2021
23
24
25                                          Aaron Greenspan
                                            956 Carolina Street
26                                          San Francisco, CA 94107-3337
                                            Phone: +1 415 670 9350
27                                          Fax: +1 415 373 3959
                                            E-Mail: aaron.greenspan@plainsite.org
28

     PLAINTIFF’S EMERGENCY MOTION FOR                  3                                  3:20-cv-03426-JD
     ORDER TO PRESERVE EVIDENCE
